People v Ferdinand (2022 NY Slip Op 03484)





People v Ferdinand


2022 NY Slip Op 03484


Decided on May 31, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 31, 2022

Before: Webber, J.P., Kern, Oing, Scarpulla, Pitt, JJ. 


Ind. No. 419/16 Appeal No. 16032 Case No. 2018-2639, 2018-2788 

[*1]The People of the State of New York, Respondent,
vLawrence Ferdinand, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Richard Joselson of counsel) and Paul, Weiss, Rifkind, Wharton & Garrison LLP, New York (Samuel Margolis of counsel), for appellant.
Alvin L. Bragg, Jr., District Attorney, New York (Brent Yarnell of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Ann Scherzer, J.), rendered March 12, 2018,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same is
hereby affirmed.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: May 31, 2022
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate Division,
First Department.